DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 recites the limitation "the width" in line 8.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 13, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over San Antonio et al. (U.S. 2007/0215990; hereinafter San Antonio) in view of Leung et al. (U.S. 2016/0035651; hereinafter Leung).
Regarding claim 1, San Antonio discloses a leadless packaged semiconductor device (figs. 1, 3A, 4 and 8-9) comprising a top and a bottom opposing major surfaces and sidewalls extending between the top and bottom surfaces (figs. 8-9), the leadless packaged semiconductor device further comprising:
a lead frame structure comprising of an array of two or more lead frame sub-structures (fig. 1, ¶0024) each having a semiconductor die 34 arranged thereon;
terminals 16, 18 and 20 (fig. 1); and
a track 32 (fig. 4B) extended across the bottom surface of the semiconductor device (fig. 4B), wherein the track 32 provides a region for interconnecting the semiconductor die 34 and the terminals (fig. 4C);
wherein the track 32 (fig. 4B) is filled by an insulating material 37 (fig. 4C, ¶0028) to isolate the array of lead frame sub-structures (fig. 1).
San Antonio does not disclose the track extended across the width the bottom surface of the semiconductor device from a first side wall of the semiconductor device to a second sidewall of the semiconductor device.
However, Leung discloses a device comprising: a track (labeled fig. 6a or labeled fig. 6b) extended across the width the bottom surface of the semiconductor device (figs. 6a or 6b) from a first side wall of the semiconductor device to a second sidewall of the semiconductor device (figs. 6a or 6b).

    PNG
    media_image1.png
    384
    589
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    374
    605
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of San Antonio by having the track extended across the width the bottom surface of the semiconductor device from a first side wall of the semiconductor device to a second sidewall of the semiconductor device, as taught by Leung, in order to increase the functionality of the semiconductor package.
	Regarding claim 3, San Antonio discloses that wherein leadless packaged semiconductor device further comprises four or more terminals (e.g. terminals 16, 18 and 20 in both sides of the chip 34 in figs. 1 and 4).
Regarding claim 4, San Antonio discloses that wherein the insulating material 37 (fig. 4C) is an encapsulant (fig. 4C, ¶0028).
Regarding claim 5, San Antonio discloses that wherein the semiconductor die 34 (figs. 4A-4C) and a respective terminal 16, 18 and 20 are connected both mechanically and electrically (figs. 4A-4C).
Regarding claims 13 and 15-17, San Antonio discloses a method of forming a leadless packaged semiconductor device (figs. 1, 3A, 4 and 8-9) as claimed in claims 1-5.
The recitation of “a method of forming” (claims 13-17) is a process limitation which depends upon the product claim of independent claim 1. All the process limitations in claim 1 do not carry weight. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 111 F.2d 695,698,227 USPQ 964, 966 (Fed. Cir. 1985), MPEP 2113.

	Claims 2, 6, 14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over San Antonio et al. (U.S. 2007/0215990; hereinafter San Antonio) in view of Leung et al. (U.S. 2016/0035651; hereinafter Leung) as applied to claims 1, 3-5, 13, 15-17 above, and further in view of Lam et al. (U.S. 2016/0372403; hereinafter Lam).
Regarding claim 2, as discussed in details above, San Antonio as modified by Leung substantially discloses all the limitations as claimed above except for each of the terminals further comprises a respective metal side pad.
However, Lam discloses a device comprising: each of the terminals 220 (fig. 2F, ¶0032) further comprises a respective metal side pad 265 (fig. 2F, ¶0032).
	Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of San Antonio and Leung by having each of the terminals further comprises the respective metal side pad, as taught by Lam, in order to assure in quality of the lead side surface for the semiconductor device.
	Regarding claim 6, Lam discloses a device comprising: the terminals 220 (fig. 2F, ¶0032) are plated with an electroplating material selected from the group consisting of a tin (fig. 2F, ¶0032).
Regarding claims 14 and 18, San Antonio discloses a method of forming a leadless packaged semiconductor device (figs. 1, 3A, 4 and 8-9) as claimed in claims 2 and 6.

Claims 7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over San Antonio et al. (U.S. 2007/0215990; hereinafter San Antonio) in view of Leung et al. (U.S. 2016/0035651; hereinafter Leung) as applied to claims 1, 3-5, 13, 15-17 above, and further in view of Bemmerl et al. (U.S. 2019/0189542; hereinafter Bemmerl).
Regarding claims 7 and 9-11, as discussed in details above, San Antonio as modified by Leung substantially discloses all the limitations as claimed above except for an automotive part comprising a leadless packaged semiconductor device.
However, Bemmerl discloses a device comprising: an automotive part comprising a leadless packaged semiconductor device (¶0094).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of San Antonio and Leung by having the automotive part comprising the leadless packaged semiconductor device, as taught by Bemmerl, in order to provide a different application for the module.

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over San Antonio et al. (U.S. 2007/0215990; hereinafter San Antonio) and Leung et al. (U.S. 2016/0035651; hereinafter Leung) in view of Lam et al. (U.S. 2016/0372403; hereinafter Lam) and further in view of Bemmerl et al.  (U.S. 2019/0189542; hereinafter Bemmerl).
Regarding claims 8 and 12, as discussed in details above, San Antonio and Leung as modified by Lam substantially discloses all the limitations as claimed above except for an automotive part comprising a leadless packaged semiconductor device.
However, Bemmerl discloses a device comprising: an automotive part comprising a leadless packaged semiconductor device (¶0094).
Therefore, it would have been obvious to one skilled in the art before the effective filing of the claimed invention was made to modify the device of San Antonio, Leung and Lam by having the automotive part comprising the leadless packaged semiconductor device, as taught by Bemmerl, in order to provide a different application for the module.

Reasons for Allowance
Claims 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to disclose the combination of all the limitations recited in the claim 19 of a method of forming a leadless packaged semiconductor device including: performing a first series of parallel cuts extending through the lead frame structure, forming a groove in the lead frame structure, wherein the groove extends across a bottom surface of the leadless packaged semiconductor device; filling the groove with an insulating material; and performing a second series of parallel cuts angled with respect to the first series of parallel cuts, wherein the second series of cuts extends through the lead frame structure and the encapsulation layer to singulate the leadless packaged semiconductor device (claim 19).  Therefore, the overall structure of the method of forming the leadless packaged semiconductor device is neither anticipated nor rendered obvious over the prior art of record.	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Applicants arguments, filed 6/21/2022, with respect to the rejection(s) of claims 1, 3-5, 13, 15-17 under San Antonio et al. have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Leung et al. (US 2016/0035651).  Please see the new grounds of rejection above for currently amended independent claim 1 and dependent claims 2-18.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILINH P NGUYEN whose telephone number is (571)272-1712. The examiner can normally be reached M-F (9am-6pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILINH P NGUYEN/Examiner, Art Unit 2894       

/KIMBERLY N RIZKALLAH/Supervisory Patent Examiner, Art Unit 2894